Case 1:20-cv-01437-CKK Document 20-1 Filed 06/23/20 Page 1 of 4




                        EXHIBIT A
         Case 1:20-cv-01437-CKK Document 20-1 Filed 06/23/20 Page 2 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                             )
MOHAMED SOLTAN,                              )       Civil Action No.: 20-cv-1437 (CKK)
    Plaintiff,                               )
                                             )
v.                                           )
                                             )
                                             )
HAZEM ABDEL AZIZ EL BEBLAWI                  )
    Defendant.                               )
                                             )

                     THIRD DECLARATION OF MOHAMED SOLTAN

        MOHAMED SOLTAN, pursuant to 28 U.S.C. §1746, hereby declares and states:

     1. I am the plaintiff in the above-captioned action, filed on Monday, June 1, 2020 under the

        Torture Victim Protection Act against Hazem Abdel Aziz El Beblawi, former Prime

        Minister of Egypt.

     2. I have provided two previous declarations regarding actions taken by the Egyptian

        authorities in Egypt against members of my family.

     3. I provide this Third Declaration now to bring to the attention of the Court two disturbing

        updates detailing further escalations by the Egyptian government against my family.

     4. The first escalation from the Egyptian authorities relates to the disappearance of my

        father, who has been held as a political prisoner in Egypt since 2013. My family was

        informed that on the night of Sunday, June 14, 2020, my father was interrogated at Wadi

        Natroun Prison in the Baheira Governorate of Cairo, Egypt, where he was being held at

        the time. During this interrogation, my father was specifically questioned concerning his

        communication with me, this lawsuit, and about various family members and associates

        in Egypt and the United States.

                                                 1
        Case 1:20-cv-01437-CKK Document 20-1 Filed 06/23/20 Page 3 of 4




    5. On the morning of Monday, June 15, 2020, a relative, who will remain unnamed for

       security reasons, traveled to Wadi Natroun Prison to drop off clothes, food, and supplies

       for my father. Once there, that relative was informed that my father had been moved to

       Tora Interrogation Center, one of eight prison facilities inside the Tora Prison Complex.

       The Tora Prison Complex is a government compound located on the Nile River at the

       southern edge of Cairo, where political prisoners are commonly held and where I was

       held and tortured for the majority of my time in detention.

    6. My relative immediately went to the Tora Prison Complex to look for my father but was

       informed that he was not there either. My relative was given no further information by

       prison authorities.

    7. Since that time, despite my family members checking six separate prisons to search for

       him, my father has not been found nor has any information been transmitted by

       authorities concerning his whereabouts.

    8. My family and I also are very concerned for my father’s physical health if indeed he has

       been moved to the Tora Prison Complex, as Egyptian human rights organizations have

       recently reported a potential outbreak of COVID-19 at the facility.1 My father is 60 years

       old and at an increased risk for contracting the virus due to his age and various health

       conditions, including diabetes and Hepatitis C.

    9. On June 20, I filed a formal complaint to the Egyptian Human Right Council regarding

       the disappearance of my father.

    10. The second escalation by Egyptian authorities relates to the arrests of my five cousins,

       which I initially described in my second declaration. On June 16, my relative, who will

1  “Coronavirus spreads in Egypt’s Tora Prison.” Middle East Monitor. June 1, 2020.
https://www.middleeastmonitor.com/20200601-coronavirus-spreads-in-egypts-tora-prison/.

                                                 2
        Case 1:20-cv-01437-CKK Document 20-1 Filed 06/23/20 Page 4 of 4




       remain unnamed due to security reasons, was contacted by a lawyer who informed him

       that all five of my cousins had been interrogated at the National Security Prosecution

       Headquarters in Cairo, 1.5 hours from the Monofeya Governorate. Each of my cousins

       was interrogated separately by the Head of the National Security Prosecution. Only three

       of my five cousins had a lawyer present during their interrogations.

   11. Each of my cousins has now been charged with spreading false information and with

       membership in a terrorist organization. These are the precise charges that were levied

       against me in 2013, as detailed in the complaint. Egyptian authorities have opened an

       official case for each of my cousins and have assigned them a hearing date for renewal of

       their detainment, which will take place in two weeks. Since their arrests, no one in my

       family has been able to communicate with my cousins and visits have not been allowed.

   12. I remain increasingly terrified at the prospect of my father and my entire extended family

       being severely punished and their lives threatened for my attempt to seek justice for the

       torture I endured. The Egyptian security apparatus continues to escalate their tactics of

       intimidation and threats and have now forced the disappearance of my father and are

       imprisoning my five cousins and charging them with the same charges that were brought

       against me in 2013. These reprisals began days after this suit was served on Defendant

       Beblawi and the filings in this Court were made and have become increasingly

       retaliatory. I fear what may come next absent the Court’s involvement.


I declare under penalty of perjury that the foregoing is true and correct.


              6.22.2020
Executed on:____________                                      ________________________
                                                              Mohamed Soltan



                                                  3
